Citation Nr: 0410844	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-12 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for service 
connected status post laminectomy, L4-L5, with ridiculer pain, 
currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted that is 
sufficient to reopen the veteran's claim for service connection 
for bilateral pes planus and hallux valgus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to August 
1974, March 1979 to March 1985, and December 1987 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), 
which denied the veteran's claim for an increased disability 
rating for his service-connected status post laminectomy, L4-L5, 
with radicular pain, currently evaluated as 20 percent disabling.  
In that decision, the RO also determined that new and material 
evidence had not been submitted sufficient to reopen the veteran's 
claim for bilateral pes planus and hallux valgus; the veteran 
filed a notice of disagreement (NOD) in February 2002.  At that 
time, the veteran also claimed entitlement to service connection 
for Persian Gulf War Syndrome (PGWS), and this issue is referred 
to the RO for appropriate action.

The veteran testified before a Decision Review Officer (DRO) in 
May 2003, at which time he raised the issue of entitlement to 
service connection for poor leg circulation and calluses of both 
feet.  The DRO requested the veteran and his representative raise 
these claims in a written statement.  However, as of the date of 
this decision, neither the veteran nor his representative has 
filed a written claim on these issues.  Nevertheless, based upon 
the exchange between the veteran's representative and the DRO 
during the hearing, the Board concludes that RO should clarify 
whether the veteran wishes to pursue this matter, and it is 
referred to the RO for clarification.

Finally, the veteran's claim for an increased disability rating 
for his service connected status post laminectomy, L4-L5, with 
radicular pain must be remanded.  During the pendency of this 
appeal, the regulations regarding the rating of disorders of the 
spine, which were promulgated, effective September 23, 2002, were 
further amended. See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
These amendments, and, specifically Plate V, which illustrates the 
range of motion of the cervical and thoracolumbar spine, affect 
the rating of the veteran's service-connected status post 
laminectomy, L4-L5, with radicular pain, which may be rated "on 
limitation of motion of spine."  Id., Plate V.  Therefore, the 
veteran's claim for an increased disability rating of his service-
connected status post laminectomy, L4-L5, with radicular pain will 
be remanded to afford the RO the opportunity to apply these new 
criteria, and, thereby avoid any potential prejudice to the 
veteran that would result from initial application of these 
criteria by the Board.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); O.G.C. Precedents 6-92 and 16-92, 57 


FINDINGS OF FACT

1.	All relevant available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the VA.

2.	The veteran was denied service connection for bilateral pes 
planus and hallux valgus in an unappealed rating decision dated in 
March 1999.

3.	The evidence submitted since the March 1999 rating decision 
includes VA outpatient treatment dated from April 1998 through 
February 2003; this evidence is neither cumulative nor redundant 
of contentions of record at the time of the March 1999 decision 
and by itself or in connection with other evidence is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.


CONCLUSIONS OF LAW

1.	The unappealed March 1999 rating decision denying service 
connection for bilateral pes planus and hallux valgus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.	New and material evidence has been received to reopen the 
claims of service connection for bilateral pes planus and hallux 
valgus.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The Board also notes that a recent decision by the United States 
Court of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  It also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  
The Court has held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ decision 
was made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, without 
addressing the merits of this issue, in the present case, the 
Board finds the RO has satisfied its obligations under the VCAA, 
Pelegrini, supra and Quartuccio, supra.  The Board further finds 
that any failure on the RO's part to satisfy the requirements of 
the VCAA is harmless error and did not result in prejudice to the 
veteran.

In the present case, the RO notified the veteran of the 
information necessary to substantiate his claim by means of the 
discussions in the January 2002 rating decision; March and August 
2003 VCAA notification letters; April 2003 statement of the case 
(SOC); and July 2003 supplemental statement of the case (SSOC).  
These documents informed the veteran of the evidence necessary to 
establish entitlement to service connection for bilateral pes 
planus and hallux valgus and of the regulations relevant to the 
adjudication of his case.  In addition, these documents identified 
the information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to provide.  
The Board concludes that the discussions therein adequately 
informed the veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA, Pelegrini, supra and Quartuccio, supra. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO satisfied 
its duty to assist the veteran by obtaining his available medical 
records.

In addition, the veteran and his representative have had ample 
opportunity to present evidence and argument in support of this 
appeal and have not identified any outstanding available 
information or evidence relevant to the veteran's claim.  In 
addition, the veteran testified before the DRO in May 2003.

The Board concludes that all relevant facts have been properly and 
sufficiently developed and that VA has satisfied its duties, as 
set out in the VCAA, to notify and to assist the veteran with 
respect to the issue adjudicated in this decision.  In addition, 
since the Board is granting the veteran's petition to reopen his 
claim for entitlement to service connection for bilateral pes 
planus and hallux valgus and remanding these issues for further 
development, the veteran will not be prejudiced. See VCAA, 
Pelegrini, supra and Quartuccio, supra. 

II. New and Material Evidence

Once a rating decision becomes final, absent the submission of new 
and material evidence, the claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court also has held that VA must determine if new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 2002); and if the claim is reopened, the VA must then 
determine whether the VA's duty to assist has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  This analysis has been 
completed in Section I.  

Under 38 C.F.R. § 3.156(a), for claims received prior to August 
29, 2001, as is the case here, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In addition, new evidence submitted to reopen a claim will 
be presumed credible solely for the purpose of determining whether 
the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

A review of the claims file reveals that the Board denied the 
veteran's claim for service connection for bilateral pes planus 
and hallux valgus in a decision dated in March 1999.  The veteran 
did not appeal this decision and it became the last final decision 
to address this issue on any basis.  

The veteran submitted additional information in support of his 
claim for entitlement to bilateral pes planus and hallux valgus in 
connection with his petition to reopen his claim dated in February 
2001.  In a rating decision dated in January 2002 the RO denied 
entitlement to service connection for these conditions because it 
found that new and material evidence had not been received 
sufficient to reopen his claim.  The veteran appealed this 
decision 

To determine whether the evidence received since this rating 
decision is new and material, it must be compared with the 
evidence received prior to the March 1999 rating decision.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

Evidence of record at the time of the March 1999 rating decision 
consisted of service medical records, outpatient treatment reports 
from a VA facility in Mobile, Alabama (Mobile VAMC) dated from 
April 1998 to December 1998; and outpatient treatment reports from 
a VA facility in Biloxi, Mississippi (Biloxi VAMC) dated from 
April 1998 to August 1998; and the veteran's written arguments.  
The RO denied the veteran's claim in a March 1999 rating decision; 
the veteran did not appeal. 

The Board finds that new and material evidence has been received 
to reopen the claim.  Evidence received since March 1999 rating 
decision consists of VA outpatient treatment records dated from 
April 1998 through February 2003.  These records contain medical 
treatment records dated in June 2001 and February 2001 that 
indicate the veteran complained of numbness in his feet.  In 
addition, the February 2001 treatment record indicates the 
examiner discussed surgical options with the veteran in connection 
with his foot condition.  Significantly, the Board finds these 
documents to be new and material because they indicate additional 
symptoms that may be relevant to the etiology of the veteran's 
claimed disabilities.  As a result, the evidence is neither 
cumulative nor redundant of evidence previously of record and is 
material to the question of whether the veteran's current 
bilateral pes planus is related to his service.  Therefore, the 
evidence is new and material within the meaning of 38 C.F.R. § 
3.156(a) (2001).  Accordingly, the claim is reopened. 38 U.S.C.A. 
§ 5108 (2001).


ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for bilateral pes planus and 
hallux valgus is reopened.


REMAND

Based upon its review of the evidence, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for entitlement to service connection for 
bilateral pes planus and hallux valgus.  In addition, the Court 
has held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability will 
be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, this claim will be remanded in order to obtain 
a VA examination regarding the nature and severity of the 
veteran's current foot condition as well as a nexus opinion

With respect to the veteran's claim for an increased disability 
rating for his service connected status post laminectomy, L4-L5, 
with radicular pain, 
during the pendency of this appeal, the regulations regarding the 
rating of the spine, which were promulgated in September 23, 2002, 
were further amended.  See 68 Fed. Reg 51454-51458 (Aug. 27, 
2003); see also 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These 
amendments, and, specifically Plate V, which illustrates the range 
of motion of the cervical and thoracolumbar spine, affect the 
rating of the veteran's service-connected status post laminectomy 
L4-L5, with radicular pain, which is rated "on limitation of 
motion."  Id., Plate V. 

Given a recent decision of the United States Court of Appeals for 
the Federal Circuit that invalidated 38 C.F.R. § 19.9(a)(2), 
however, this development must be accomplished by remand.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, this 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if further 
action is required on his part:

1.	The case should be returned to the RO for its readjudication 
of the veteran's claim for entitlement to an increased disability 
rating for service-connected status post laminectomy, L4-L5, with 
radicular pain, under the revised criteria for all relevant 
regulations, and, in particular, 68 Fed. Reg. 51454-51458, Plate V 
(Aug. 27, 2003), which relates to the range of motion of the 
cervical and thoracolumbar spine.  

2.	The veteran should be accorded a VA examination by the 
appropriate physician to determine the nature of the veteran's 
bilateral pes planus and hallux valgus.  The claims folder and 
copy of this remand must be made available to the examiner prior 
to the examination.  The examiner should review all examination 
reports, including but not limited to: (1) the service medical 
records, which are located in a manila envelope marked "Service 
Medical Records Envelope," located in the back of the claims file.  
In particular, the examiner should review the four records, tabbed 
on the right side with yellow flags marked "foot," located in the 
top manila envelope; and (2) the VA treatment records dated from 
April 1998 through February 2003.  

	3.	After conducting a thorough review of the medical 
evidence of record, the examiner is requested to express an 
opinion as to whether there is any causal relationship between the 
veteran's bilateral pes planus and hallux valgus and either: (1) 
his service-connected status post laminectomy L4-L5, with 
radicular pain, or (2) an injury or condition incurred in service.  
The examiner should also address the foot pain, which the veteran 
complains of in service, as well as the veteran's complaints of 
foot numbness, indicated in the VA outpatient treatment records 
dated in February and June 2001, in his or her examination report.  
All conclusions should be supported by citation to clinical 
findings of record.  The examiner also should provide complete 
rationale for all conclusions reached. 

	In addition, it would be helpful to the Board if the 
examiner's opinions used the language "unlikely," "as likely as 
not" or "likely."  (The term, "as likely as not," does not mean 
"within the realm of medical possibility," but rather that the 
evidence of record is so evenly divided that, in the examiner's 
expert opinion, it is as medically sound to find in favor of the 
examiner's conclusion as it is to find against it.)  All 
conclusions should be supported by citation to clinical findings 
of record.  The examiner also should provide complete rationale 
for all conclusions reached. 

4.	The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003) (the VCAA"), and any other applicable legal precedent.  
This includes informing the veteran of the time he has in which to 
submit additional evidence.
		
5	The RO should then readjudicate the veteran's claim.  To the 
extent the claim on appeal remains denied, the veteran should be 
provided with a supplemental statement of the case (SSOC).  The RO 
should take care to ensure that, in any SSOC issued pursuant to 
its adjudication of the veteran's claim for an increased rating, 
the reasons and bases for its determination are set forth in 
detail.  The SSOC must contain notice of all relevant actions 
taken on his claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations, including 
the report from the examination requested above and the VCAA.  If 
all benefits are not granted, the case, upon completion of the 
usual adjudicative procedures, should be returned to the Board for 
further review.  An appropriate period of time should be allowed 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to report to the 
scheduled VA examination may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



